Citation Nr: 1546140	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep problems.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

7.  Entitlement to service connection for peripheral neuropathy, right upper extremity.


8.  Entitlement to service connection for hypertension.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2013; a statement of the case was issued in September 2013; and a substantive appeal was received in November 2013.   

The Board notes that the December 2011 rating decision also denied service connection for hypertension and denied entitlement to a TDIU.  The Veteran's January 2013 notice of disagreement did not specifically list hypertension and a TDIU; however, it stated that "I truly believe that there is just cause for my 'Disagreement' with the VA's decision (of 12/30/11) to disallow all my claims for health problems..."  [Emphasis added].  The Board finds that this constitutes a disagreement to the December 2011 rating decision in its entirety, including the issues of hypertension and TDIU.  Neither issue was included on the September 2013 statement of the case.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

Additionally, the issues of entitlement to service connection for peripheral neuropathy and sleep problems are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that hearing loss was manifested during the Veteran's active duty service or is otherwise related to service.

2.  The weight of the evidence is against a finding that tinnitus was manifested during the Veteran's active duty service or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In May 2011 and August 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in October 2011, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and he fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Moreover, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Hearing loss and tinnitus

In the Veteran's September 2010 claim, he stated that tinnitus began in the 1970s.  The Board notes that hearing loss is not listed as a disability being claimed.

The service treatment records fail to reflect any findings attributed to hearing loss or tinnitus.  Comparing the May 1966 entrance examination with the July 1968 separation examination fails to reflect clinical hearing loss at either time or any significant shift at the tested thresholds.





HERTZ

May 1966
500
1000
2000
3000
4000
RIGHT
-5
-5
-5
NT
-5
LEFT
-5
-5
-5
NT
0
   





HERTZ

July 1968
500
1000
2000
3000
4000
RIGHT
0
0
0
NT
0
LEFT
0
0
0
NT
0

The Veteran's separation examination yielded normal findings.  The Veteran completed a Report of Medical History in conjunction with examination.  He denied, by checked box, that he had running ears; hearing loss; or ear, nose, or throat trouble.  There is no mention of ringing in the ears (tinnitus).  

The Veteran underwent a VA examination in October 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported that tinnitus began intermittently during the 1970s and became constant in the 1980s.  He could not recall the dates and circumstances of its onset.  He reported that hearing sensitivity was extremely good as a child, but was only "okay" now.  He could not recall any incidents of hearing loss during service.  He reported occasional ringing in his ears after cannon fire.  He reported exposure to excessive noise in the form of 105mm howitzer fire and small arms fire (M14s, M16s, quad 50s).    

The audiologic findings revealed bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by service.  He noted that the Veteran's hearing was normal upon entering and exiting service, and that there was no statistically significant, permanent decrease in his bilateral hearing during military service.  He noted that the service treatment records were silent for any head injury, acoustic trauma, hearing loss, tinnitus, or ear conditions sustained during military service.  He opined that any hearing loss that the Veteran may have had during service was only temporary in nature.  He further noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing and it is usually temporary at first.  It does not have a delayed onset, nor is it progressive or cumulative.  Likewise, the examiner found that any tinnitus that the Veteran may have had during service was only temporary in nature.  He cited medical studies showing that "Brief spontaneous tinnitus, lasting seconds to minutes, is a nearly universal sensation.  Temporary tinnitus, lasting minutes to hours, occurs routinely after noise exposures that are sufficiently intense and/or prolonged to cause temporary injury to the ear."  He further noted research that states that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  He noted that the Veteran separated from service in 1968 and he reported the onset of tinnitus in the 1970s.  The examiner stated that there is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Instead, tinnitus has an immediate onset after significant noise exposure.  Finally, the examiner cited research that states that most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years; and that epidemiologic studies show that presbycusis is the most prevalent cause of tinnitus followed by excessive noise exposure.    

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that he currently suffers hearing loss.  Tinnitus is a subjective symptom that is unverifiable.  The Board finds the Veteran credible in his assertion that he does indeed have tinnitus.  

There is some doubt as to the second element of the claim.  The Veteran stated that he was exposed to excessive noise in the form of cannon fire, howitzer fire, and small arms fire.  He stated at his VA examination that he could not recall any incidents of hearing loss during service.  He reported occasional ringing in his ears after cannon fire.  The Board finds the Veteran credible, and in giving the benefit of the doubt to the Veteran finds that he has satisfied the second element of service connection.  	

It is the third element of service connection in which the Veteran's claims falls short.  Chronicity in service is not adequately supported insofar as the service treatment records fail to reflect any hearing loss or tinnitus at all.  

Service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. 
§ 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board finds that continuity of symptomatology is not established either.  

At the outset, the Board notes the gap of approximately more than 4 decades between the Veteran's separation from service and the first documented complaints of hearing loss or tinnitus.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements regarding continuity of symptomatology.

Continuity of symptomatology is not demonstrated even by the Veteran's own accounts.  As noted, he stated that he could not recall any incidents of hearing loss during service and that he was not sure of the date of onset.  With regard to tinnitus, while he stated that he experienced occasional ringing in his ears after cannon fire, he failed to note it at separation from service.  Moreover, the Veteran stated in his September 2010 claim and at his October 2011 VA examination that tinnitus began in the 1970s.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current hearing loss and tinnitus are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, Veteran underwent an October 2011VA examination in which the VA examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not related to service.  A complete rationale, detailed above, was provided for this conclusion.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  It was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current hearing loss and tinnitus are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for hearing loss and tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Peripheral neuropathy

The RO denied the Veteran's peripheral neuropathy claims because peripheral neuropathy is not among the disabilities entitled to presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board recognizes that the Veteran is not entitled to presumptive service connection because peripheral neuropathy is not enumerated under 38 C.F.R. § 3.309(e) (2014).   

However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44   (Fed. Cir. 1994).  As such, the Board must also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d)  (2014).

Consequently, the Board finds that a VA examination is warranted to determine whether the Veteran's peripheral neuropathy began during or was caused by service, to include whether it is due to exposure to herbicides.  

Sleep problems

The Veteran's service connection claim for sleep problems has been adjudicated as secondary to tinnitus.  However, the Board notes that it appears that the Veteran's sleep problems are claimed to be as a result of his peripheral neuropathy.  In a November 2010 correspondence, the Veteran stated that the pain from his peripheral neuropathy "is worse at night and has made it necessary to take sleep aids."  He then stated that "sleep problems have been made worse by tinnitus."  

Since the issue of entitlement to service connection for peripheral neuropathy is being remanded, the issue of entitlement to service connection for sleep problems (as secondary to peripheral neuropathy and tinnitus) must also be remanded. 

Hypertension, TDIU

As noted in the introduction, the Veteran filed a timely notice of disagreement; but the RO did not include the issues in the statement of the case.  Consequently, the issues must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a VA examination for the purpose of determining the nature and etiology of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  The claims file must be made available to the medical examiner for review.  Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy began during or is causally related to service, to include whether the disability was due to presumed exposure to herbicides (including Agent Orange).

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  If, and only if, peripheral neuropathy is attributed to service, the RO should schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of the Veteran's sleep problems.  The claims file must be made available to the medical examiner for review.  Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep problems began during or are causally related to service, to include whether they have been caused or aggravated by peripheral neuropathy.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to service connection for hypertension and entitlement to a TDIU.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


